Citation Nr: 1614825	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied service connection for headaches.  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans' Law Judge (VLJ); a transcript of that hearing is of record.

In August 2012, July 2014, and March 2015, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his claimed headache disability.  That development having been completed, the case has since returned to the Board.


FINDING OF FACT

The Veteran's headaches had their onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he suffers from headaches that initially manifested during his active service.  Specifically, he asserts that, while stationed in Saudi Arabia, he was rear ended while stopped at a traffic code point.  The impact from that accident caused him to hit his head on the door frame of his vehicle and to lose consciousness for a brief time.  See, e.g., June 2009 Statement in Support of Claim (VA Form 21-4138) (describing the in-service accident); June 2009 Authorization and Consent to Release Information (VA Form 21-4142) (reporting that his head injury resulted in loss of consciousness); September 2009 Letter; January 2010 Substantive Appeal (VA Form 9); December 2011 Letter; May 2012 Board Hearing Transcript.  He asserts that he reported this accident to his Flight Chief, who ordered him to go to the medical tent where he was given an ice pack and Ibuprofen for his injuries.  See id.  Since that time, he states that he has experienced intermittent headache symptoms, but he neglected to seek treatment for these symptoms feeling that there was nothing medically that could be done for him.  See id.  After carefully considering the claim in light of the record and the applicable law, the Board finds that at least, the evidence for and against the claim is in relative equipoise.  Accordingly, affording the Veteran the benefit of the doubt, his claim for service connection for headaches is granted.

In this regard, service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Although the Veteran's service treatment records (STRs) are silent with regard to complaints of or treatment for headaches, as noted, the Veteran asserted in statements and testimony adduced throughout the pendency of the claim that he began experiencing headaches following a car accident during his active service.  Since that time, he states that he has experienced intermittent symptoms, as frequently as once per week, manifested by throbbing pain on both sides of his head, increasing pain on physical activity, nausea, vomiting, sensitivity to light, and changes in vision (such as scotoma, flashes of light, tunnel vision).  See, e.g., June 2009 Statement in Support of Claim; September 2009 Letter; January 2010 Substantive Appeal; December 2011 Letter; May 2012 Board Hearing Transcript.  See also September 2014 VA Headaches Disability Benefits Questionnaire (DBQ) (discussing the reported symptomatology).  

Importantly, as emphasized in the prior Board decisions concerning this issue, the Veteran is competent to report the onset of headache symptoms during his active service.  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see, too, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing headache symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as headache pain, nausea, vomiting, sensitivity to light, and changes in vision are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The Board additionally finds his competent statements of continuing headache symptomatology during and since his active service to be credible, as his account of the circumstances surrounding his in-service injury has remained consistent since his initial 2009 reports of a 10-year history of headache symptomatology.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This credible report of a continuity of symptomatology suggests a link between his current headache disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board notes that the Veteran was provided a VA medical examination to evaluate his headaches in September 2014.  See September 2014 VA Headaches DBQ.  The examiner noted the Veteran's history of an in-service automotive accident and acknowledged the Veteran's reports of experiencing headache symptoms during and since his active service.  Despite this, the examiner found that that the Veteran's headache condition was less likely than not related to his military service, reasoning that he had not received any treatment for this condition and that he did not have a current diagnosis based on a review of his medical record.  

In March 2015, the Board found this opinion to be inadequate, noting that "a lack of receipt of post-service treatment for a disability claimed to be service-related and/or a lack of a previously recorded diagnosis of a claimed disability, do not provide a basis for an examiner to find that a claimed disability is not service-related."  See March 2015 Board Remand.  Furthermore, "an examiner cannot assume that the Veteran did not suffer from a headache disability since service just because he did not receive any post-service treatment for it."  See id.  Accordingly, the Board remanded the claim for a supplemental opinion pertaining to the likely etiology of any current headache disorder, instructing the examiner either to render a diagnosis for the Veteran's headache disorder or to explain her inability to do so.  

In a September 2015 addendum, the VA examiner reiterated her prior inadequate rationale, stating simply that "[t]he Veteran has not received any care since 1999 for headaches," and neglecting to render any diagnosis based on his reported symptoms, as such reports were merely "his lay statement."


The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the lack of a diagnosis of a headache disability, as the examiner failed to consider in any way the Veteran's competent and credible lay statements as to current headache pathology and the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing headache pathology since service or to reconcile these complaints with her ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Additionally, the examiner based the negative determination primarily on the fact that that the Veteran had not sought medical treatment for his headache disability since his separation from service.  See 38 C.F.R. § 3.303(d) (2015) (stating that a post-service diagnosis does not preclude service connection).  However, as noted, the Veteran admitted that he neither sought treatment for nor complained of headaches during or since his active service.  See, e.g., May 2012 Board Hearing Testimony.  And this assertion is confirmed by the testimony of his spouse.  See id.  Furthermore, the VA examiner failed to explain why she was unable or unwilling to render a diagnosis in the face of the Veteran's reported symptoms, and also failed to identify any medical findings contradicting the Veteran's reported symptomatology.

Accordingly, the VA examiner's opinion improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs or VA treatment records, in failing to diagnose and identify the likely etiology of his headache pathology, without addressing competent evidence of a current headache disorder that initially manifested during his active service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Thus, the September 2014 VA examination and September 2015 addendum do not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Rather, given the Veteran's competent and credible statements and testimony concerning a current, lay-observable headache disorder that initially manifested during his active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the nature and origin of the Veteran's headaches.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's has a headache disability that is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for a headache disorder.


ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


